The information in this case charged the defendant, Roy Denmark, jointly with Bob Jefferson, with having on the 27th day of March, 1937, in Oklahoma county, possession of 744 pints of whisky with the unlawful intent to sell the same. The defendant, Denmark, on his separate trial before the court, both parties having waived a jury, was convicted. Motion for new trial was duly filed and overruled on February 21, 1938. Thereupon the court sentenced the defendant to confinement in the county jail for 60 days and to pay a fine of $100 and the costs.
On June 22, 1938, an appeal from the judgment was taken by filing in this court a petition in error with case-made and proper proof of notices. No briefs have been filed and no appearance for oral argument made.
Where the defendant appeals from a judgment of conviction and no brief in support of the petition in error is submitted, and no appearance for oral argument made, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. This court will examine the record for jurisdictional errors. If no fundamental error appears, the judgment will be affirmed. *Page 335 
We have examined the record and find that the information is sufficient to charge the offense of unlawful possession of intoxicating liquor. The evidence is amply sufficient to sustain the judgment and sentence, and no testimony was given by the defendant or by any witness in his behalf. Both parties rested at the close of the case for the state. On the record before us, we have discovered no error which would warrant a reversal of the judgment, and it appears that the defendant was accorded a fair and impartial trial. The judgment of the lower court is accordingly in all things affirmed.
BAREFOOT and DAVENPORT, JJ., concur.